        Case 2:20-cv-01326-RSL Document 16 Filed 04/06/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE

CANDIE DUBOSE,                                 )
                                               )
                Plaintiff,                     )
                                               )    Case No. 2:20-CV-01326-RSL
       v.                                      )
                                               )    STIPULATED MOTION AND ORDER
STANDARD INSURANCE COMPANY, a                  )    FOR DISMISSAL WITH PREJUDICE
foreign corporation                            )
                                               )
                Defendant.                     )
                                               )

                                I.    STIPULATED MOTION

       IT IS STIPULATED by and between the parties hereto that this matter may be dismissed

with prejudice and without an award of costs or fees to any party.

       DATED: April 6, 2021

                                             JENSEN MORSE BAKER PLLC


                                             By s/Steven D. Jensen           __
                                               Steven D. Jensen, WSBA No. 26495
                                               steve.jensen@jmblawyers.com

                                             1809 Seventh Avenue; Suite 410
                                             Seattle, WA 98101
                                             Telephone: (206) 682-1644

                                             Attorneys for Defendant Standard Insurance
                                             Company


STIPULATED MOTION AND ORDER FOR                                      JENSEN MORSE BAKER PLLC
DISMISSAL WITH PREJUDICE - 1                                         1809 SEVENTH AVENUE; SUITE 410
Case No. 2:20-cv-01326-RSL                                      S          SEATTLE, WA 98101
                                                                         PHONE: 206.682.1644
        Case 2:20-cv-01326-RSL Document 16 Filed 04/06/21 Page 2 of 2




  NELSON LANGER ENGLE, PLLC                       FIELDS LAW FIRM


  By s/Aaron I. Engle                             By s/Blake Bauer
    Aaron I. Engle, WSBA No. 37955                  Blake Bauer, MN Bar No. 0396262
    AaronE@nlelaw.com                               blake@fieldslaw.com

  12055 15th Avenue NE                            9999 Wayzata Blvd.
  Seattle, WA 98125                               Minnetonka, MN 55305
  Telephone: (206) 623-7520                       Telephone: (612) 206-3468

  Attorneys for Plaintiff Candie Dubose           Attorneys for Plaintiff Candie Dubose




                                    II.     ORDER

       Pursuant to the Stipulated Motion above, it is hereby ORDERED that this matter is

dismissed with prejudice and without an award of costs or fees to any party.



       Dated this 6th day of April, 2021.


                                                HONORABLE ROBERT S. LASNIK
                                                United States District Court Judge




STIPULATED MOTION AND ORDER FOR                                    JENSEN MORSE BAKER PLLC
DISMISSAL WITH PREJUDICE - 2                                       1809 SEVENTH AVENUE; SUITE 410
Case No. 2:20-cv-01326-RSL                                     S         SEATTLE, WA 98101
                                                                       PHONE: 206.682.1644
